Citation Nr: 1544763	
Decision Date: 10/20/15    Archive Date: 10/29/15

DOCKET NO.  09-48 810	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial rating in excess of 40 percent of lumbar spine degenerative joint disease and degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity.

3.  Entitlement to an initial rating in excess of 30 percent for migraine headaches.

4.  Entitlement to service connection for sleep disturbance, claimed as secondary to an undiagnosed illness and as secondary to service-connected sarcoidosis, sleep apnea, and posttraumatic stress disorder (PTSD) with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities.

5.  Entitlement to service connection for chronic fatigue syndrome, claimed as an undiagnosed illness and secondary to service-connected sarcoidosis.

6.  Entitlement to service connection for a skin disorder, claimed as an undiagnosed illness.

7.  Entitlement to service connection for bilateral cubital tunnel syndrome, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis.  

8.  Entitlement to service connection for right elbow epicondylitis, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis.  

9.  Entitlement to service connection for fibromyalgia, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis.  

10.  Entitlement to service connection for chronic muscle pains, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis.

11.  Entitlement to service connection for chronic joint pains, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis.  

12.  Entitlement to service connection for a pain disorder associated with polyarthralgias, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis.  

13.  Entitlement to service connection for bilateral degenerative joint disease of the ankles, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis.

14.  Entitlement to service connection for bilateral osteoarthritis of the first metatarsophalangeal joints, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis.  

15.  Entitlement to service connection for a right wrist disorder, to include tendonitis and ganglion cysts, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis, lumbar spine degenerative joint disease and degenerative disc disease, radiculopathy of the left lower extremity, bilateral metatarsalgia, and bilateral degenerative joint disease of the knees.  

16.  Entitlement to service connection for a respiratory disorder, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis and in-service exposure to pesticides.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from July 1983 to September 1983; from June 1984 to August 1984; from April 1985 to November 1994, to include active service in the Southwest Asia Theater of operations during the Persian Gulf War; from February 2002 to September 2002; and from February 2003 to September 2005. 

This matter comes to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In May 2014, the Veteran testified at a videoconference Board hearing before the undersigned Veterans Law Judge, and a transcript of the hearing has been associated with the electronic records.

In August 2014, the Board remanded the issues on appeal for further development.

As to the claims of entitlement to joint pain, cubital tunnel syndrome, and a right wrist disorder, the medical evidence shows a diagnosis of pain disorder associated with polyarthralgia, bilateral cubital tunnel syndrome, and right wrist ganglion cysts, respectively.  Pursuant to Clemons v. Shinseki, 22 Vet. App. 128 (2009), the issues on appeal include a pain disorder associated with polyarthralgia, cubital tunnel syndrome of both upper extremities, and right wrist ganglion cysts.  

A May 2014 VA examiner related the sleep impairment to the recently service-connected sleep apnea.  In Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the United States Court of Appeals for the Federal Circuit held that VA's duty to assist attaches to the investigation of all possible causes of a current disability, including those unknown to the claimant.  Therefore, the Board will consider whether the sleep impairment is secondary to service-connected sleep apnea.

In a July 2015 rating decision, the Appeals Management Center (AMC) granted service connection for radiculopathy of the left lower extremity effective March 5, 2007, and assigned a 10 percent disability rating effective that same date.  The AMC did not provide a notice letter of that rating decision.  In any event, the issue of entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is on appeal because the Board in its August 2014 remand discussed radiculopathy as part of the reason to remand the claim for an increased rating for the lumbar spine disability.

Moreover, the Veteran has claimed that his right wrist disorder is secondary to using a cane for service-connected orthopedic disabilities.

In light of the above, the issues are as stated on the first three pages of this decision.

As noted by the Board in the August 2014 Board decision and remand, the issues of whether new and material evidence has been submitted to reopen a claim for memory loss, claimed as an undiagnosed illness and entitlement to service connection for prostate and bladder disorders have been raised by the record in September and October 2009 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of entitlement to service connection for bilateral degenerative joint disease of the ankles, bilateral osteoarthritis of the first metatarsophalangeal joints, a right wrist disorder, and a respiratory disorder are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  The weight of evidence is against a finding that lumbar spine degenerative joint disease and degenerative disc disease have been manifested by unfavorable ankylosis of the entire spine, intervertebral disc syndrome, or a right lower extremity neurological disorder.

2.  The weight of evidence is against a finding that radiculopathy of the left lower extremity has been manifested by moderate paralysis of the sciatic nerve in the left lower extremity.

3.  The weight of evidence is against a finding that migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

4.  The weight of evidence shows that the Veteran's sleep disturbance is due to the diagnosed disorders of insomnia and hypersomnia and that the insomnia and hypersomnia were caused by the service-connected sleep apnea and PTSD with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities.

5.  The weight of evidence is against findings that the Veteran has or has had chronic fatigue syndrome during the appellate term or that the symptom of fatigue is attributed to an undiagnosed illness.

6.  The weight of evidence is against findings that the Veteran has or has had a skin disorder during the appellate term or that his skin lesions are attributed to an undiagnosed illness.

7.  The weight of evidence shows that the complaints of elbow pain in the upper extremities has been attributed to bilateral cubital tunnel syndrome and right lateral epicondylitis.

8.  The weight of evidence is against a finding that the Veteran has or had had a current chronic disability of cubital tunnel syndrome of either upper extremity or right lateral epicondylitis during the appellate term.

9.  The weight of evidence is against a finding that the Veteran has or has had fibromyalgia during the appellate term.

10.  The evidence is in equipoise as to whether the Veteran's myalgias require continuous medication for control.

12.  The weight of evidence is against a finding that the chronic joint pains are due to an undiagnosed illness.

13.  The weight of evidence shows that the Veteran has a pain disorder associated with polyarthralgias and that the pain disorder is related to active service.


CONCLUSIONS OF LAW

1.  The service-connected lumbar spine degenerative joint disease and degenerative disc disease do not meet the criteria for an initial evaluation in excess of 40 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.71a, Diagnostic Code 5242-5243 (2014).

2.  The service-connected radiculopathy of the left lower extremity does not meet the criteria for an initial evaluation in excess of 10 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.124a, Diagnostic Code 8520 (2014).

3.  The service-connected migraine headaches does not meet the criteria for an initial evaluation in excess of 30 percent.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102. 3.159, 3.321, 4.124a, Diagnostic Code 8100 (2014).

4.  Insomnia and hypersomnia, claimed as a sleep disturbance, were caused by the service-connected sleep apnea and PTSD with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310, 3.317 (2014).

5.  Chronic fatigue syndrome, to include due to an undiagnosed illness, was not incurred in or aggravated by service and was not caused or aggravated by service-connected sarcoidosis.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317 (2014).

6.  A skin disorder, to include due to an undiagnosed illness, was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

7.  Bilateral cubital tunnel syndrome, to include due to an undiagnosed illness, was not incurred in or aggravated by service; bilateral cubital tunnel syndrome may not be presumed to have been so incurred in service; and bilateral cubital tunnel syndrome was not caused or aggravated by service-connected sarcoidosis.  38 U.S.C.A. §§ 1110, 1111, 1112, 1117, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310, 3.317 (2014).

8.  Right elbow epicondylitis, to include due to an undiagnosed illness, was not incurred in or aggravated by service and was not caused or aggravated by service-connected sarcoidosis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317.

9.  Fibromyalgia, to include due to an undiagnosed illness, was not incurred in or aggravated by service and was not caused or aggravated by service-connected sarcoidosis.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.310, 3.317.

10.  Resolving doubt in the Veteran's favor, chronic muscle pains due to an undiagnosed illness were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317, 4.71a, Diagnostic Code 5025 (2014).

11.  Chronic joint pains due to an undiagnosed illness were not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.

12.  A pain disorder associated with polyarthralgias was incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159, 3.303, 3.317.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Veteran's increased-rating claims arise from his disagreement with the initial evaluations of the disabilities on appeal following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The requirements of the 38 U.S.C.A. §§ 5103 and 5103A have been met.  There is no issue as to providing an appropriate application form or completeness of the application.  For all claims being adjudicated, VA provided the appellant in July 2007, February, March, and August 2008, February and September 2009, March and August 2010, June 2011, and September 2014 correspondence VCAA notice in accordance with the decision in Quartuccio v. Principi, 16 Vet. App. 183 (2002), and Dingess v. Nicholson, 19 Vet. App. 473 (2006), as well as 38 U.S.C.A. §§ 5102, 5103, and 5103A and 38 C.F.R. § 3.159(b), (c), that informed the appellant of the information and evidence necessary to substantiate his claims for higher initial ratings and for service connection; notice of which evidence, if any, the claimant is expected to obtain and submit, and which evidence will be retrieved by VA; notice of what evidence is necessary for establishing an effective date; and notice that he should provide any evidence in his possession that pertains to the claims.

VA has fulfilled its duty to assist the Veteran in obtaining identified and available evidence needed to substantiate a claim, and as warranted by law, affording a VA examination.  The RO and AMC obtained the available service treatment records as well as VA and military-retiree treatment records, to include obtaining VA treatment records pursuant to the August 2014 Board remand.  The AMC also obtained service personnel records pursuant to the August 2014 Board remand.  The Veteran submitted private treatment records.  

The Board notes that the VA examinations provided sufficient clinical findings so as to allow the Board to evaluate the severity of his service-connected disabilities and the nature and extent of any current disabilities.  In particular, an April 2015 VA examiner opined on whether the Veteran has fibromyalgia.  The examiner's opinion was based in part on the determination that the Veteran had not had multiple tender points found during previous physical examinations or during the April 2015  physical examination.  A March 2008 VA examination report, however, reflects that there were trigger point tenderness to palpation at the base of the neck, upper trapezius muscles, upper outer quadrants of the buttocks, and medial knees.  Nonetheless, the March 2008 VA examiner diagnosed myalgias with insufficient evidence to diagnose a chronic disorder.  Although the April 2015 VA examiner's medical opinion was based in part on a factually inaccurate predicate about the findings on the March 2008 VA examination, the Board finds that the April 2015 VA examination is still adequate on which to base a decision because the March 2008 VA examiner made the same determination regarding whether the Veteran had the chronic disorder of fibromyalgia even though there was tenderness at some trigger points on the March 2008 VA examination.  In sum, the Board finds that these examinations are adequate on which to base a decision.

There may not be a complete copy of the Veteran's service treatment records from his period of active service from 1985 to 1994.  VA has a heightened duty to assist the appellant in developing his claims since government records may have been lost.  O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  The case law does not, however, lower the legal standard for proving a claim for service connection but, rather, increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  See Russo v. Brown, 9 Vet. App. 46, 51 (1996).

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (the Court) held that 38 C.F.R. § 3.103(c) (2) (2014) requires that the hearing officer (a Decision Review Officer or a Veterans Law Judge) who chairs a hearing fulfill two duties to comply with the above-mentioned regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Veterans Law Judge fully explained the issues on appeal during that hearing.  Significantly, the appellant has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2), nor has he identified any prejudice in the conduct of that hearing.  By contrast, the hearings focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims.  As such, the Board finds that, consistent with Bryant, it complied with the duties set forth in 38 C.F.R. § 3.103(c) (2).

In light of the above, the AMC complied with the directives of the Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).




Entitlement to an initial rating in excess of 40 percent of lumbar spine degenerative joint disease and degenerative disc disease

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity

Governing law and regulations

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155.  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the issues involve the assignment of an initial rating for a disability following the initial award of service connection for that disability, as is the case respect to the Veteran's claim for an increased initial rating, the entire history of the disability must be considered and, if appropriate, staged ratings may be applied.  Fenderson v. West, 12 Vet. App. 119 (1999).

The provisions of 38 C.F.R. § 4.71a, provide a general rating formula for diseases and injuries of the spine.  Under this formula a 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when forward flexion of the thoracolumbar spine is 30 degrees or less, or where there is favorable ankylosis of the entire thoracolumbar spine.

Note (1): VA evaluates any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.  

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5242 (2014).

The rating schedule further provides that an intervertebral disc syndrome (preoperatively or postoperatively) is rated under either the General Rating Formula for Diseases and Injuries of the Spine, or under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under 38 C.F.R. § 4.25.

Under 38 C.F.R. § 4.71a, Diagnostic Code 5243, a 60 percent is in order for an Intervertebral Disc Syndrome with incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  A 40 percent rating is assigned when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.

As for rating peripheral neuropathy, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or due to partial regeneration.  Moreover, when the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Diagnostic Code 8520 rates neuropathy associated with the sciatic nerve.  A 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve.  A 20 percent rating requires evidence of moderate incomplete paralysis of the sciatic nerve.  A 40 percent rating requires evidence of moderately severe incomplete paralysis of the sciatic nerve.  A 60 percent rating requires evidence of severe incomplete paralysis with marked muscular atrophy.  An 80 percent rating requires evidence of complete paralysis.  When there is complete paralysis, the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

Analysis

In a July 2008 rating decision, the RO granted service connection for lumbar spine degenerative joint disease and degenerative disc disease effective March 5, 2007, and assigned a 40 percent evaluation for that disability effective that same date under Diagnostic Code 5242-5243.  In a July 2015 rating decision, the AMC granted service connection for radiculopathy of the left lower extremity effective March 5, 2007, and assigned a 10 percent disability rating effective that same date.  

The weight of evidence is against a finding that lumbar spine degenerative joint disease and degenerative disc disease have been manifested by unfavorable ankylosis of the entire spine.  At March 2008, February 2009, and April 2015 VA examinations, there was no ankylosis of the thoracolumbar spine.  Indeed, the April 2015 VA examiner specifically stated that there was no ankylosis of the spine.

The weight of evidence is against a finding that lumbar spine degenerative joint disease and degenerative disc disease have been manifested by intervertebral disc syndrome.  Neither the March 2008 VA examiner nor the February 2009 VA examiner diagnosed intervertebral disc syndrome.  The April 2015 VA examiner specifically stated that the Veteran did not have intervertebral disc syndrome.  

The Court has held that evaluation of a service-connected disability involving a joint rated on limitation of motion requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 (2014) and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45 (2014).  See, in general, DeLuca v. Brown, 8 Vet. App. 202 (1995).  The currently assigned 40 percent is the maximum rating for limitation of motion of the lumbar spine under the current general schedule for rating spinal disabilities (absent ankylosis).  DeLuca considerations are therefore inapplicable.  See Johnston v. Brown, 10 Vet. App. 80, 85 (1997) (if a claimant is already receiving the maximum disability rating available based on symptomatology that includes limitation of motion, it is not necessary to consider whether 38 C.F.R. § 4.40 and 4.45 are applicable).  Moreover, in the absence of medical evidence of intervertebral disc syndrome, a higher rating under Diagnostic Code 5243 pursuant to DeLuca and 38 C.F.R. §§ 4.40, 4.45, and 4.59 (2014) is not warranted.

The weight of evidence is against findings that lumbar spine degenerative joint disease and degenerative disc disease have been manifested by a right lower extremity neurological disorder or that radiculopathy of the left lower extremity has been manifested by moderate paralysis of the sciatic nerve in the left lower extremity.

At the March 2008 VA examination, the Veteran had 5/5 proximal and distal motor strength in the lower extremities.  He had symmetric deep tendon reflexes.  He was able to walk on his heels and toes but only had difficulty because of metatarsal discomfort.  He had a normal tandem gait and cerebellar function.  He had symmetric soft touch, pin prick, and vibratory sensations in the lower extremities.

At a February 2009 VA examination, the examiner noted that it does not appear that there are any neurological deficits and that the deep tendon reflexes were intact.  The Veteran, however, had sharp left lumbar radiculopathy.

A July 2010 VA treatment record shows that the Veteran complained of bilateral lower extremity pain and that bilateral radiation with left S1 impingement was diagnosed.  A neurological examination showed a left-sided limp and 5/5 motor strength.  The Veteran is competent to report pain, and the Board finds him credible.  The Board, however, gives greater weight to the findings on physical examinations than on the appellant's reporting of symptomatology in determining whether a right lower extremity neurological disorder exists and the severity of the radiculopathy of the left lower extremity.

At the April 2015 VA examination, muscle strength was 5/5 in the lower extremities except for left ankle dorsiflexion and left great toe extension, which were 4/5.  The Veteran did not have muscle atrophy, and the reflexes were normal.  Sensation to light touch was normal in the lower extremities except for the left foot and toes (left L5), which was decreased but not absent.  The only symptoms of radiculopathy that the Veteran had were mild intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness in the left lower extremity.  The examiner noted that the radiculopathy only involved the left sciatic nerve and that the severity of the left radiculopathy was only mild in nature.  The examiner added that the right side was not affected by radiculopathy.

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b) (1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Under Thun v. Peake, 22 Vet. App. 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must first determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate a veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether a veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, a veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the Veteran's service-connected lumbar spine degenerative joint disease and degenerative disc disease and radiculopathy of the left lower extremity are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's lumbar spine disability - limited motion with no intervertebral disc syndrome - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  By the same token, a comparison between the level of severity and symptomatology of the Veteran's neurological disability - 4/5 muscle strength in the left ankle dorsiflexion and left great toe extension; decreased sensation in the left foot and toes (left L5); and mild intermittent pain (usually dull), paresthesias and/or dysesthesias, and numbness - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The February 2009 VA examiner who evaluated the service-connected lumbar spine disability and migraine headaches noted that given the limitations imposed by his symptomatic lumbar spine disability and migraine headaches, if there were a job where the Veteran could sit, stand, or change positions, he may be able to function.  With regard to employment impairment from the lumbar spine disability and radiculopathy of the left lower extremity, the disabilities are already rated as 40 percent and 10 percent disabling, respectively.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.).  The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted.

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against findings that at any time since March 5, 2007, a rating in excess of 40 percent for lumbar spine degenerative joint disease and degenerative disc disease is warranted, or that at any time since March 5, 2007, a rating in excess of 10 percent for radiculopathy of the left lower extremity is warranted.  Therefore, the preponderance of the evidence is against the claims, and they are denied.

Entitlement to an initial rating in excess of 30 percent for migraine headaches

Under Diagnostic Code 8100, a 50 percent rating is assigned for very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  A 30 percent evaluation is warranted for characteristic prostrating attacks occurring on an average of once per month over the last several months.  38 C.F.R. § 4.124a, Diagnostic Code 8100.

In the July 2008 rating decision, the RO granted service connection for migraine headaches effective May 23, 2007, and assigned a 30 percent evaluation for that disability effective that same date under Diagnostic Code 8100.

The weight of evidence is against a finding that migraine headaches have been manifested by very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.

At the March 2008 VA examination, the examiner noted that the Veteran only had a prostrating episode associated with photophobia and nausea once a month.  At the February 2009 VA examination, the examiner noted that the headache symptomatology was unchanged since the March 2008 VA examination.  At the April 2015 VA examination, the examiner indicated that the Veteran did not have characteristic prostrating attacks of migraine or non-migraine headache pain.

As to extraschedular consideration, with respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluation for the Veteran's service-connected migraine headaches is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disability - migraine headaches but with prostrating attacks no more than once a month - with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  

There is no evidence in the medical records of an exceptional or unusual clinical picture.  The February 2009 VA examiner who evaluated the service-connected lumbar spine disability and migraine headaches noted that given the limitations imposed by his symptomatic lumbar spine disability and migraine headaches, if there were a job where the Veteran could sit, stand, or change positions, he may be able to function.  With regard to employment impairment from the migraine headaches, the disability is already rated as 30 percent disabling.  Van Hoose v. Brown, 4 Vet. App. 361 (1993) (A high rating is recognition that the impairment makes it difficult to obtain or keep employment.). The Board, therefore, has determined that referral of this case for extra-schedular consideration pursuant to 38 C.F.R. § 3.321(b) (1) is not warranted

For the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that at any time since March 5, 2007, a rating in excess of 30 percent for migraine headaches is warranted.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for sleep disturbance, claimed as secondary to an undiagnosed illness and as secondary to service-connected sarcoidosis, sleep apnea, and PTSD with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities

Governing law and regulations

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303. 

Service connection may also be warranted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed disorder, there must be (1) evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where chronicity of a disease is not shown in service, service connection may yet be established by showing continuity of symptomatology between the currently claimed disability and a condition noted in service.  38 C.F.R. § 3.303(b).

The mere fact of an in-service injury is not enough; there must be evidence of a chronic disability resulting from that injury.  In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a veteran's claim.  See 38 C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) applies when evidence, regardless of its date, establishes that a veteran had a chronic condition in service and still has that condition.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.

Service connection may also be established for a chronic disability resulting from an undiagnosed illness that became manifest either during active service in the Southwest Asia theater of operations during the Persian Gulf War or to a degree of 10 percent or more not later than December 31, 2016.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317; 76 Fed. Reg. 81,834.
 
The term "Persian Gulf veteran" means a veteran who served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.  38 C.F.R. § 3.317(d) (1).  The Southwest Asia Theater of operations includes Iraq, Kuwait, Saudi Arabia, the neutral zone between Iraq and Saudi Arabia, Bahrain, Qatar, the United Arab Emirates, Oman, the Gulf of Aden, the Gulf of Oman, the Persian Gulf, the Arabian Sea, the Red Sea, and the airspace above these locations.  38 C.F.R. § 3.317(d) (2).
 
A 'qualifying chronic disability' means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness; a medically unexplained chronic multi-symptom illness (such as chronic fatigue syndrome, fibromyalgia, and irritable bowel syndrome) that is defined by a cluster of signs or symptoms; and any diagnosed illness that the Secretary determines.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a) (1) (i).
 
Objective indications of a chronic disability include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for six months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a six-month period will be considered chronic.  The six-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  A chronic disability resulting from an undiagnosed illness referred to in this section shall be rated using evaluation criteria from the VA's Schedule for Rating Disabilities for a disease or injury in which the functions affected, anatomical localization, or symptomatology are similar.  A disability referred to in this section shall be considered service-connected for the purposes of all laws in the United States.  38 C.F.R. § 3.317(a) (2-5).
 
Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving sleep disturbances.  38 C.F.R. § 3.317(b).
 
In cases where a veteran applies for service connection under 38 C.F.R. § 3.317 but is found to have a disability attributable to a known diagnosis, further consideration under the direct service connection provisions of 38 U.S.C.A. § 1110 is nevertheless warranted.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994). 

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred or aggravated in service.  38 C.F.R. § 3.303(a).

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  See 38 C.F.R. § 3.310(a); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 
38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).

Analysis

The weight of evidence shows that the Veteran's sleep disturbance is due to the diagnosed disorders of insomnia and hypersomnia and that the insomnia and hypersomnia were caused by the service-connected sleep apnea and PTSD with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities.

The April 2015 VA examiner diagnosed insomnia and hypersomnia and attributed the symptom of sleep disturbance to those diagnoses.  A May 2014 VA treatment record shows a diagnosis of insomnia.  The April 2015 VA examiner opined that it is at least as likely as not that the Veteran's sleep impairment with periods of insomnia was as likely as not caused by or the result of PTSD with depressive disorder and with alcohol dependence related to pain from service-connected disabilities.  The examiner's bases were a March 2006 VA neuropsychological evaluation report and a June 2012 VA examination report.  The March 2006 VA neuropsychological evaluation report reflects that it was not possible to completely differentiate psychiatric disorders.  The examiner noted that the June 2012 VA examination report reveals that the appellant experienced insomnia and hypersomnia that were caused by or the result of PTSD with depressive disorder and with alcohol dependence related to pain primarily from the lumbar spine disability.  The examiner also opined that it is at least as likely as not that the sleep impairment was caused in part by or the result in part by the obstructive sleep apnea.  The examiner indicated that since the claimant started treatment with a CPAP machine, his sleep has improved and that he sleeps through most of the night.  The examiner concluded that this response indicated that at least 60 percent of the Veteran's sleep impairment is the result of obstructive sleep apnea.  Therefore, service connection by means of causation is in order.  38 U.S.C.A. §§ 1110, 1131, 5107

Entitlement to service connection for chronic fatigue syndrome, claimed as an undiagnosed illness and secondary to service-connected sarcoidosis

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997).
 
To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

During his period of service from 1985 to 1994, the Veteran received the Southwest Asia Service Medal and the Kuwait Liberation Medal and he served in the Desert Shield/Storm area of responsibility.  Therefore, the appellant served on active military, naval, or air service in the Southwest Asia Theater of operations during the Persian Gulf War.

The next matter is whether the Veteran has or has had chronic fatigue syndrome and, if not, whether the symptom of fatigue is attributed to an undiagnosed illness.

The March 2008 VA examiner diagnosed chronic fatigue with insufficient evidence to diagnose a chronic disorder.  

A November 2013 VA treatment record reveals an assessment of chronic pain that is likely multi-factorial in nature with nocturnal hypoxemia, possible obstructive sleep apnea, and pulmonary sarcoidosis being factors.  A December 2014 VA treatment record shows an assessment of chronic pain but no diagnosis or assessment of chronic fatigue syndrome.  

An April 2015 VA chronic fatigue syndrome examination report reflects that the examiner noted that there was insufficient clinical evidence to establish a diagnosis of chronic fatigue syndrome.  The examiner indicated that the Veteran had other disorders with similar symptoms to explain his reported symptom of fatigue.  

In an April 2015 VA medical-opinion report, the examiner stated it is less likely as not that the appellant has chronic fatigue syndrome.  The examiner noted that although the claimant has had fatigue reported since 2003, no diagnosis of chronic fatigue syndrome has been made during multiple evaluations by neurology and rheumatology specialists at the University of Colorado Medical Center and other specialists at the time of other examinations.  The examiner added that there has been no specific muscle pain or myalgias found, no history of recurring sore throats, or cervical lymphadenopathy.  The examiner indicated that there has been no history of chills or night sweats and no episodes of debilitating fatigue during which time the Veteran remained in bed over a period of days at a time.  The examiner concluded that the symptoms do not fulfill the criteria for chronic fatigue syndrome.  

The examiner added that the appellant has other disorders that explain the chronic fatigue, including PTSD with depression and obstructive sleep apnea with excessive daytime sleepiness.  Therefore, the April 2015 VA examiner attributed the symptom of fatigue to diagnosed disorders of PTSD with depression and obstructive sleep apnea.  Accordingly, there is no basis for his claim that his fatigue is due to an undiagnosed illness occasioned by service in the Persian Gulf.  As the appellant's claimed fatigue has been diagnosed as a symptom of known disorders, i.e., PTSD with depression and obstructive sleep apnea and not chronic fatigue disorder or an undiagnosed illness manifested by fatigue, service connection cannot be granted under the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317.  The Board notes that service connection has been granted for PTSD with depression and obstructive sleep apnea.

Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."   Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed.Cir.2007).  

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the existence of chronic fatigue syndrome falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of a chronic fatigue syndrome since there is no medical evidence of a diagnosis of that disorder since he filed his claim in May 2007.  

The Veteran is competent to report his symptom of fatigue, and the Board finds him credible.  Nonetheless, the Board places far more probative weight on the clinical findings in the VA and private treatment records, which do not show that chronic fatigue syndrome has been diagnosed, and the clinical findings and conclusions of the VA examiners, who made no current diagnosis of chronic fatigue syndrome.

As the continuity of symptomatology, the Veteran is competent to report this symptomatology and the Board finds him credible.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent medical evidence of a current disorder for which there is continuity of symptomatology.  As noted above, the preponderance of the competent medical evidence preponderates against finding that the Veteran has or has had chronic fatigue syndrome since he filed his claim in May 2007.  Moreover, fatigue is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In summary, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding that the Veteran has or has had chronic fatigue syndrome during the appellate term or that the symptom of fatigue is attributed to an undiagnosed illness.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for a skin disorder, claimed as an undiagnosed illness

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, signs or symptoms involving the skin.  38 C.F.R. § 3.317(b).

The March 2008 VA examination report reflects that there were no active skin lesions.  The diagnosis was folliculitis per history, currently without active lesions and asymptomatic.  Thus, the medical evidence shows that the March 2008 VA examiner attributed the skin symptomatology to a diagnosed disorder that the Veteran did not currently have.  The April 2015 VA examiner noted that there is insufficient clinical evidence for a diagnosis of a chronic skin disorder.  

There is no basis for his claim that his skin disorder is due to an undiagnosed illness occasioned by service in the Persian Gulf.  As the Veteran's claimed skin disorder has been diagnosed as known disorder, i.e., folliculitis and not an undiagnosed illness manifested by signs or symptoms involving the skin, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the existence of a skin disorder falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of a skin disorder since there is no medical evidence of a diagnosis of that disorder since he filed his claim in May 2007.  

The Veteran is competent to report his symptom of skin lesions, and the Board finds him credible.  Nonetheless, the Board places far more probative weight on the clinical findings in the VA and private treatment records which do not show that a skin disorder has been diagnosed, and the clinical findings and conclusions of the VA examiners, who identified no current skin disorder.

As the continuity of symptomatology, the Veteran is competent to report this symptomatology and the Board finds him credible in his reporting of intermittent skin lesions.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent medical evidence of a current disorder for which there is continuity of symptomatology.  As noted above, the preponderance of the competent medical evidence preponderates against finding that the Veteran has or has had a skin disorder since he filed his claim in May 2007.  Moreover, a skin lesion is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In short, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding the Veteran has or has had a skin disorder during the appellate term or that his skin lesions are attributed to an undiagnosed illness.  Therefore, the preponderance of the evidence is against the claim, and it is denied.







Entitlement to service connection for bilateral cubital tunnel syndrome, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis  

Entitlement to service connection for right elbow epicondylitis, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, joint pain.  38 C.F.R. § 3.317(b).

Certain chronic disabilities, such as other organic disease of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

The weight of evidence shows that the pain in the upper extremities has been attributed to in part to bilateral cubital tunnel syndrome and right lateral epicondylitis.  VA treatment records reflect that in 2010 and 2011 the Veteran complained of right elbow pain and that right lateral epicondylitis and right cubital tunnel syndrome were diagnosed.  Similarly, VA treatment records show that in 2013 the appellant complained of left forearm and hand pain and that left cubital tunnel syndrome was diagnosed.  

There is no basis for his claim that his joint disorders involving the elbows and forearms is due to an undiagnosed illness occasioned by service in the Persian Gulf.  As the Veteran's claimed joint disorders have been diagnosed as known disorders, i.e., right lateral epicondylitis and bilateral cubital tunnel syndrome and not arthralgias of the elbows due to an undiagnosed illness, the provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 are not applicable.

The weight of evidence is against findings that the Veteran has or has had a current chronic disability of cubital tunnel syndrome of either upper extremity or right lateral epicondylitis during the appellate term.  VA treatment records show that right lateral epicondylitis and right cubital tunnel syndrome were last diagnosed in 2011 and that left cubital tunnel syndrome was last diagnosed in 2013.  2013 VA treatment records reflect that it was noted that the Veteran had similar symptomology in the right upper extremity, but that no current right upper extremity disorder was diagnosed.  In the April 2015 VA elbow-and-forearm examination report, the examiner noted that the right lateral epicondylitis diagnosed in December 2010 has resolved without residual.  In the April 2015 VA peripheral-nerves examination report, the neurological examination of the upper extremities was normal and a neurological disorder of the upper extremities was not diagnosed.  The April 2015 VA examiner noted that the since November 2013 the appellant's symptoms of paresthesia and pain in the left forearm and hand have resolved.  In the April 2015 VA medical-opinion, the examiner reiterated that the right lateral epicondylitis was resolved without residual.  The examiner added that there was insufficient clinical evidence to establish a diagnosis of cubital tunnel syndrome.

Put simply, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against a finding that the Veteran has or has had a current chronic disability of cubital tunnel syndrome of either upper extremity or right lateral epicondylitis during the appellate term.  Hence, the preponderance of the evidence is against the claims, and they are denied.

Entitlement to service connection for fibromyalgia, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis

The March 2008 VA examination report reflects that there were trigger point tenderness to palpation at the base of the neck, upper trapezius muscles, upper outer quadrants of the buttocks, and medial knees.  There was no tenderness over epicondyles, costochondral junction, scapular region (supraspinatus origin), or greater trochanters.  The examiner diagnosed myalgias with insufficient evidence to diagnose a chronic disorder.  

A November 2013 VA treatment record reveals an assessment of myofascial pain, possible fibromyalgia or similar disorder.  A December 2014 VA treatment record reflects an assessment of chronic pain with the differential diagnoses including fibromyalgia.  These treatment records show that the same doctor made the two assessments in November 2013 and December 2014.  

The April 2015 VA examiner stated that there is insufficient clinical evidence to establish a diagnosis of fibromyalgia.  In particular, the examiner noted that the Veteran did not have any of the nine tender points associated with fibromyalgia.  The examiner indicated that the arthralgias have primarily involved the hands and feet as well as the knees and ankles in the past and that currently there are alterative explanations for the joint pains of the knees, ankles, and feet.

In an April 2015 VA medical-opinion report, the examiner stated it is less likely than not that the appellant has fibromyalgia.  The examiner noted that no diagnosis of fibromyalgia has been made during multiple evaluations by neurology and rheumatology specialists at the University of Colorado Medical Center and other specialists at the time of other examinations.  The examiner added that there has been no specific muscle pain or myalgias reported.  The examiner indicated that in the absence of evidence on physical examination and laboratory testing of joint or muscle inflammation that would explain the symptoms, the diagnosis of fibromyalgia is based primarily upon symptoms of widespread pain - typically reported in the muscles and joints - and findings of multiple tender points in characteristic soft-tissue locations.  The examiner added that although a specific number of tender points is not necessarily required to make a diagnosis in clinical practice, the Veteran had not had multiple tender points found during previous physical examinations or during this physical examination.  The examiner noted that although symptoms of fatigue and non-restorative sleep, the appellant has other disorders that explain the chronic fatigue, to include PTSD with depression and obstructive sleep apnea with excessive daytime fatigue.  The examiner concluded that the symptoms do not fulfill the criteria for fibromyalgia.

In assessing medical opinions, the failure of the physician to provide a basis for his opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims file and the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  

The Court has also held that the value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  Thus, a medical opinion is inadequate when it is unsupported by clinical evidence.  Black v. Brown, 5 Vet. App. 177, 180 (1995).  A medical opinion may not, however, be discounted solely because a medical professional did not review the claims file.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Rather, the question is whether the medical professional was informed of all relevant facts in rendering a medical opinion.  Id.

The March 2008 VA examiner conducted a thorough examination.  The April 2015 VA examiner provided a basis for the medical opinion regarding whether the Veteran has fibromyalgia and conducted a thorough physical examination.  Although the April 2015 VA examiner's medical opinion was based in part on a factually inaccurate predicate about the findings on the March 2008 VA examination, the March 2008 VA examiner made the same determination regarding whether the Veteran had the chronic disorder of fibromyalgia even though there was tenderness at some trigger points on the March 2008 VA examination.  The treating doctor did not make a definitive diagnosis of fibromyalgia and did not conduct thorough physical examinations regarding the reported myofascial pain.  In particular, the treatment records show no findings as to tenderness at particular trigger points.  The treating doctor's opinions of possible fibromyalgia and a differential diagnosis of fibromyalgia are also speculative.  The Board gives the most weight to the opinions of the VA examiners.

The Board notes that although lay persons are competent to provide opinions on some medical issues, see Kahana, 24 Vet. App. at 435, as to the specific issue in this case, the existence of fibromyalgia falls outside the realm of common knowledge of a lay person.  See Jandreau, 492 F.3d at 1733 n. 4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Moreover, the Veteran is not reporting a contemporaneous or later diagnosis of fibromyalgia since there is no medical evidence of a diagnosis of that disorder since he filed his claim in May 2007.  

The Veteran is competent to report his symptom of myofascial pain, and the Board finds him credible.  Nonetheless, the Board places far more probative weight on the clinical findings in the VA and private treatment records, which do not show that fibromyalgia has been diagnosed, and the clinical findings and conclusions of the VA examiners, who made no current diagnosis of fibromyalgia.

As the continuity of symptomatology, the Veteran is competent to report this symptomatology and the Board finds him credible in his reporting of myofascial pain.  That said, supporting medical evidence is required because a claim based on continuity of symptomatology can only be granted if there must be competent medical evidence of a current disorder for which there is continuity of symptomatology.  As noted above, the preponderance of the competent medical evidence preponderates against finding that the Veteran has or has had fibromyalgia since he filed his claim in May 2007.  Moreover, myofascial pain is a symptom, not a diagnosed disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).

In short, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding the Veteran has or has had fibromyalgia during the appellate term.  Therefore, the preponderance of the evidence is against the claim, and it is denied.

Entitlement to service connection for chronic muscle pains, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis

Signs or symptoms which may be manifestations of an undiagnosed illness include, but are not limited to, muscle pain.  38 C.F.R. § 3.317(b).

Fibromyalgia (fibrositis, primary fibromyalgia syndrome) - with widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headache, irritable bowel symptoms, depression, anxiety, or Raynaud's-like symptoms - that has constant, or nearly so, symptoms and that has symptoms refractory to therapy warrants a 40 percent rating, the highest available under this code.  A 20 percent rating requires symptoms that are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present more than a third of the time.  Symptoms that require continuous medication for control warrant a 10 percent rating.  Widespread pain means pain in both the left and right sides of the body that is both above and below the waist, and that affects both axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities.  38 C.F.R. § 4.71a, Diagnostic Code 5025, including Note (2014).

The Board has determined that Diagnostic Code 5025 is the appropriate diagnostic code to determine whether the myalgias is a compensable disability because musculoskeletal pain is a symptom of fibromyalgia.  See Stankevich v. Nicholson, 19 Vet. App. 470, 472 (2006).

The March 2008 VA examination report reflects that the Veteran reported a history of total body aches and fatigue that have subsided quite significantly from an intense period in 2004.  The appellant reported that he feels achy several times a week for hours to days at a time, but that he does not use any medications or receive any treatment for this symptomatology at this time.  There were trigger point tenderness to palpation at the base of the neck, upper trapezius muscles, upper outer quadrants of the buttocks, and medial knees.  There was no tenderness over epicondyles, costochondral junction, scapular region (supraspinatus origin), or greater trochanters.  The examiner diagnosed myalgias with insufficient evidence to diagnose a chronic disorder.  

A November 2013 VA treatment record reveals an assessment of myofascial pain, possible fibromyalgia or similar disorder.  It was noted that duloxetine was prescribed for the myofascial pain.  A December 2014 VA treatment record reflects an assessment of chronic pain with the differential diagnoses including fibromyalgia.  It was noted that the appellant was still taking duloxetine.  

The April 2015 VA examination report reveals that the Veteran did not complain of any specific myalgias.  In the April 2015 VA medical-opinion report, the examiner noted that the appellant does not have painful muscles.

The medical evidence shows that the Veteran has had myalgias and that as recently as December 2014 he was still taking duloxetine for myofascial pain.  Although the Veteran did not have myalgias at the April 2015, as of December 2014 his myalgias required continuous medication for control.  The evidence is in equipoise as to whether the Veteran's myalgias require continuous medication for control.  
Therefore, service connection for myalgias due to an undiagnosed illness is granted.

Entitlement to service connection for chronic joint pains, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis  

Entitlement to service connection for a pain disorder associated with polyarthralgias, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis  

The weight of evidence is against a finding that the chronic joint pains are due to an undiagnosed illness.  

The medical evidence shows that pain in the elbows, knees, ankles, and feet are or have been due to cubital tunnel syndrome; lateral epicondylitis; degenerative joint disease of the knees, ankles, and first metatarsalgia joints; and bilateral metatarsalgia.  A March 2006 VA treatment record shows that the Veteran underwent a neuropsychological consult in which he complained of diffuse arthalgias and a pain disorder was diagnosed.  At a February 2007 temporary disability retirement list (TDRL) re-evaluation, the diagnoses included pain disorder associated with psychological features and a general medical condition (polyarthralgias).  A March 2008 psychiatric examination report reveals that the Veteran had chronic joint pain and that a pain disorder was diagnosed.  Thus, there is medical evidence that the joint pains are due to various diagnosed disorders to include a pain disorder.   

In short, for the reasons and bases set forth above, the Board concludes that the most credible and probative evidence weighs strongly against finding the chronic joint pains are due to an undiagnosed illness.  Accordingly, the preponderance of the evidence is against the claim, and it is denied.

The weight of evidence shows that the Veteran has a pain disorder associated with polyarthralgias and that the pain disorder is related to active service.

As noted above, a pain disorder associated with polyarthralgias has been diagnosed.  The service treatment records shows that in 2005 a pain disorder was diagnosed, and a pain disorder is a diagnosis under the DSM-IV.  The medical evidence shows that his pain disorder is a chronic disease in that it continued to be diagnosed following service.  As there is no competent evidence to the contrary indicating that the Veteran's pain disorder is not a chronic disease, service connection is in order.  


ORDER

Entitlement to an initial rating in excess of 40 percent for lumbar spine degenerative joint disease and degenerative disc disease is denied.

Entitlement to an initial rating in excess of 10 percent for radiculopathy of the left lower extremity is denied.

Entitlement to an initial rating in excess of 30 percent for migraine headaches is denied.

Entitlement to service connection for insomnia and hypersomnia, claimed as sleep disturbance, as secondary to service-connected sleep apnea and PTSD with depressive disorder related to the service-connected lumbar spine disorder and with alcohol dependence related to pain from service-connected disabilities, is granted.

Entitlement to service connection for chronic fatigue syndrome, claimed as an undiagnosed illness and secondary to service-connected sarcoidosis, is denied.

Entitlement to service connection for a skin disorder, claimed as an undiagnosed illness, is denied.

Entitlement to service connection for bilateral cubital tunnel syndrome, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis, is denied.  

Entitlement to service connection for right elbow epicondylitis, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis, is denied.  

Entitlement to service connection for fibromyalgia, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis, is denied.  

Entitlement to service connection for chronic muscle pains due to an undiagnosed illness is granted.

Entitlement to service connection for chronic joint pains, claimed as an undiagnosed illness, is denied.  

Entitlement to service connection for a pain disorder associated with polyarthralgias, is granted.


REMAND

The Veteran's service treatment records show that in May 2003 there was very slight swelling of the right ankle.  The assessment was resolving myalgias and arthralgias.  A service treatment record dated later in May 2003 reflects that the appellant was undergoing a recheck for "diffuse arthritis" but that the assessment was inflammatory synovitis of the ankles and possible rheumatoid arthritis.  In the April 2015 VA medical-opinion report, the VA examiner rendered an opinion on whether the bilateral degenerative joint disease of the ankles was caused or aggravated by the service-connected sarcoidosis.  This opinion was predicated in part on there was no overt synovitis since the onset of the sarcoidosis in May 2003.  Since the service treatment records show synovitis of the ankles in May 2003, an addendum to the VA medical opinion addressing this finding is necessary.

As to the bilateral osteoarthritis of the first metatarsophalangeal joints, the April 2015 VA examiner's opinion is based on normal March 2008 X-rays of the feet.  February 2007 X-rays of the feet, however, showed bilateral osteoarthritis of the first metatarsophalangeal joints.  The VA examiner did not address the February 2007 X-rays in rendering the medical opinion.  Therefore, an addendum to the April 2015 VA examination report is necessary to address the findings on the February 2007 X-rays as well as the complaints of arthalgias and finding of synovitis in the ankles in May 2003.

Regarding the right wrist disorder, a medical opinion is necessary to address whether the ganglion cysts are secondary to any use of a cane for the service-connected lumbar spine degenerative joint disease and degenerative disc disease, radiculopathy of the left lower extremity, bilateral metatarsalgia, and bilateral degenerative joint disease of the knees.  Therefore, an addendum to the April 2015 VA examination report is required to address this theory of entitlement to service connection as well as the finding of synovitis in the ankles in May 2003 as to whether the ganglion cysts are secondary to the sarcoidosis.

The AMC did not issue a supplemental statement of the case on the issue of entitlement to service connection for a respiratory disorder, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis and in-service exposure to pesticides.  Therefore, the AMC did not comply with the directives of the August 2014 Board remand.  Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Thereafter, the AOJ should return the claims file to the April 2015 VA examiner.  If that VA examiner is unavailable, arrange for the claims file to be reviewed by another medical professional.  After reviewing the file, the examiner should opine as follows:

With consideration of any use of a cane for the lumbar spine degenerative joint disease and degenerative disc disease, radiculopathy of the left lower extremity, bilateral metatarsalgia, and bilateral degenerative joint disease of the knees, the examiner should opine on whether there is a 50 percent or better probability that the ganglion cysts of the right wrist are caused or aggravated by the service-connected lumbar spine degenerative joint disease and degenerative disc disease, radiculopathy of the left lower extremity, bilateral metatarsalgia, and bilateral degenerative joint disease of the knees.

With consideration of the arthralgias and bilateral synovitis in the ankles in May 2003, the examiner should opine on whether there is a 50 percent or better probability that the ganglion cysts of the right wrist are caused or aggravated by the service-connected sarcoidosis.

With consideration of the February 2007 X-rays showing bilateral osteoarthritis of the first metatarsophalangeal joints, the August 2005 bone scan of the lower extremities showing increased activity involving the feet that is most compatible with degenerative changes, and the arthralgias and bilateral synovitis in the ankles in May 2003, the examiner should opine on whether there is a 50 percent or better probability that the osteoarthritis of either first metatarsophalangeal joint is related to service, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

With consideration of arthralgias and bilateral synovitis in the ankles in May 2003, the examiner should opine on whether there is a 50 percent or better probability the osteoarthritis of either first metatarsophalangeal joint is caused or aggravated by the service-connected sarcoidosis.

With consideration of arthralgias and bilateral synovitis in the ankles in May 2003, the examiner should opine on whether there is a 50 percent or better probability that the degenerative joint disease of either ankle is related to service, to include service in the Southwest Asia theater of operations during the Persian Gulf War.

With consideration of arthralgias and bilateral synovitis in the ankles in May 2003, the examiner should opine on whether there is a 50 percent or better probability the degenerative joint disease of either ankle is caused or aggravated by the service-connected sarcoidosis.

A complete rationale for any opinion offered must be provided.

2.  Thereafter, the AOJ must readjudicate the issues on appeal.  If any benefit - to include entitlement to service connection for a respiratory disorder, claimed as an undiagnosed illness and as secondary to service-connected sarcoidosis and in-service exposure to pesticides - is not granted, the appellant must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


